Name: Commission Implementing Regulation (EU) NoÃ 409/2011 of 27Ã April 2011 amending Regulation (EC) NoÃ 619/2008 opening a standing invitation to tender for export refunds concerning certain milk products
 Type: Implementing Regulation
 Subject Matter: trade policy;  tariff policy;  processed agricultural produce
 Date Published: nan

 28.4.2011 EN Official Journal of the European Union L 108/23 COMMISSION IMPLEMENTING REGULATION (EU) No 409/2011 of 27 April 2011 amending Regulation (EC) No 619/2008 opening a standing invitation to tender for export refunds concerning certain milk products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 161(3), Article 164(2)(b) and Article 170 in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 619/2008 (2) has opened a standing invitation to tender for export refunds for natural butter in blocks falling under product code ex ex 0405 10 19 9700, butteroil in containers falling under product code ex ex 0405 90 10 9000 and skimmed milk powder falling under product code ex ex 0402 10 19 9000 and lays down rules for the procedure. In particular, it provides for tendering periods during which tenders may be lodged. (2) In order to respond better to the deterioration of the dairy market that occurred at the beginning of 2009, Regulation (EC) No 619/2008 was amended in order to provide for two tendering periods per month. The substantial improvement of the market situation since then allows to set the number of tendering periods again at one per month. (3) Regulation (EC) No 619/2008 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Article 4(2) of Regulation (EC) No 619/2008, the introductory words of the third subparagraph are replaced by the following: Each tendering period shall end at 13.00 (Brussels time) on the third Tuesday of the month with the following exceptions: Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 168, 28.6.2008, p. 20.